DETAILED ACTION

This communication is in response to Application No. 15/941,434 filed on 3/30/2018. Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/30/2018 and 7/27/2018 is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “550” in figure 6 has been used to designate both “standard deviation 620 of machine learning model” and “trained machine learning model” and reference character “610” in figure 6 has been used to designate both “prediction” and “extracted discriminative features.”  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, 9, 11-13, 15, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Carpenter et al. (hereinafter Carpenter)(US 2019/0130327) in view of Evans et al. (hereinafter Evans)(US 10,269,029).
Regarding claims 1, 9, and 17, Carpenter teaches as follows:
a system, comprising: a memory; and at least one processing device, coupled to the memory (a computing device 800 that can be used to implement the systems and techniques described herein, such as one of the nodes 116 of FIG. 1. The computing device 800 may include one or more processors 802, a memory 804, communication interfaces 806, a display device 808, other input/output (I/O) devices 810, and one or more mass storage devices 812, see, paragraph [0063] and figure 8), operative to implement the following steps: 

obtaining, using the at least one processing device, at least one trained machine learning model (the services 104, 106, 108 may determine a risk score using machine learning to predict the probability that revenue loss may occur if the job is not executed within a particular period of time, the probability of an SLA violation, the probability that adverse legal issues may occur, the probability of another potential consequence, or any combination thereof, see, paragraph [0040]); and 
generating, using the at least one processing device, a prediction of an allocation of one or more resources of the shared computing environment needed to satisfy one or more service level agreement requirements for the source code (a risk score associated with the job may be determined using a machine learning algorithm. if the risk score 154 is high, indicating that the job 144 is predicted to cause an SLA violation, revenue loss, or adverse legal issues, based on the currently provisioned VMs, the current contents of the queue and the effort and priority of the job 144, additional VMs may be provisioned to reduce the risk, see, paragraph [0058] and figure 7).
	Carpenter teaches all limitations as presented above except for extracting a plurality of discriminative features from the source code. 
	Evans teaches as follows:
the static analysis service 227 may compare the object code 260 and/or the source code 263 against identified code fragments 248. In one embodiment, this comparison may involve pattern matching against portions of the object code 260 and/or source code 263. Additionally, the static analysis service 227 may determine 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Carpenter with Evans to include the static analysis service as taught by Evans in order to efficiently determine requested resource by the application of source code.
Regarding claims 3, 11, and 19, Carpenter teaches as follows:
wherein the at least one trained machine learning model is trained using a set of discriminative features extracted from training source code and corresponding measurements of one or more metrics of said service level agreement requirements obtained by executing the training source code on a plurality of said resources of the shared computing environment (after execution of the job is complete, the data associated with the job and with completing the job may be fed back to the machine learning algorithm to improve the predictions made by the machine learning algorithm, see, paragraph [0040]).
Regarding claims 4, 5, 12, 13, and 20, Carpenter teaches all limitations as presented above except for the pattern-based techniques.
Evans teaches as follows:
wherein the step of extracting the plurality of discriminative features from the training source code employs pattern-based techniques (the static analysis service 227 may compare the object code 260 and/or the source code 263 against identified code fragments 248. In one embodiment, this comparison may involve pattern matching 
Therefore, they are rejected for similar reason as presented above.
Regarding claims 7 and 15, Carpenter teaches all limitations as presented above except for the pattern-based techniques.
Evans teaches as follows:
the static analysis service 227 may compare the object code 260 and/or the source code 263 against identified code fragments 248. In one embodiment, this comparison may involve pattern matching (equivalent to applicant’s pattern-based techniques) against portions of the object code 260 and/or source code 263 (see, col. 10, lines 6-17 and figure 2).
Therefore, they are rejected for similar reason as presented above.

Claims 2, 8, 10, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Carpenter et al. (hereinafter Carpenter)(US 2019/0130327) in view of Evans et al. (hereinafter Evans)(US 10,269,029), and further in view of Yates et al. (hereinafter Yates)(US 2019/0102693).
Regarding claims 2, 10, and 18, Carpenter in view of Evans teaches similar limitation as presented above except for presenting  predicted error in a standard deviation.
Yates teaches as follows:
the estimated performance 325 may be a numerical mean and standard deviation that represents the expected performance of a machine learning model that is standard deviation of the error of the predicted event (see, paragraph [0060]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Carpenter in view of Evans with Yates to include calculating the standard deviation of the error as taught by Yates in order to effectively present predicted error boundaries. 
Regarding claims 8 and 16, Carpenter teaches as follows:
measuring job execution time (the services 104, 106, 108 may determine a risk score using machine learning to predict the probability that revenue loss may occur if the job is not executed within a particular period of time, the probability of an SLA violation, the probability that adverse legal issues may occur, the probability of another potential consequence, or any combination thereof, see, paragraph [0040]).
Carpenter in view of Evans does not teach of using statistics for NLP analysis.
Yates teaches as follows:
the prediction model 340 can calculate an average and standard deviation of all evaluation scores 310 (equivalent to applicant’s obtaining statistics) that have applicable metadata 315 and correspond to the particular historical parameters 305. Thus, the average and standard deviation of the identified evaluation scores 310 may be the estimated performance 325 that, as shown in FIG. 3, is provided to the error detection module 180 (see, paragraph [0060] and figure 3).
. 

 Claims 6  and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Carpenter et al. (hereinafter Carpenter)(US 2019/0130327) in view of Evans et al. (hereinafter Evans)(US 10,269,029), and further in view of Makkar (US 2019/0079741).
Regarding claims 6 and 14, Carpenter in view of Evans teaches all limitations as presented above except for extracting based on a term frequency metric.
Makkar teaches as follows:
the candidate code snippets may be identified by performing natural language processing analysis of the plurality of preprocessed input source code files to extract input source code feature vectors, and then comparing the input source code feature vectors to library function feature vectors for library functions stored in the system library to identify at least a first candidate code snippet which meets at least a first similarity threshold measure for a first library function stored in the system library. The NLP analysis may employ one or more vector formation techniques selected from the group consisting of Latent Semantic indexing, Latent Semantic Analysis, Latent Dirichlet Allocation, Rapid Automatic Keyword Extraction, and Term Frequency-Inverse Document Frequency (see, paragraph [0077]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Carpenter in view of Evans with Makkar to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeong S Park whose telephone number is (571)270-1597. The examiner can normally be reached Monday through Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 571-272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JEONG S PARK/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        
February 24, 2022